Title: To James Madison from William Jarvis, 26 October 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 26 October 1803.
					
						The 15h. Instant I had the Honor to address you by the Schooner Betsey via Newbury Port.  In less than two hours after the letter was delivered I saw a French Gentleman who is extremely intimate with General Lannes, that informed me the reports I mentioned of the intended invasion of this Country were not true; so far from it, that he had every reason to suppose the neutrality of this Kingdom, was, without some unforeseen event, settled on a permanent footing.  The latter however he observed he did not give as from General Lannes.  Perhaps the authority upon which those Letters causing the reports were founded were some pieces latterly published in the Moniteur and which might have been inserted with a view to quicken some Money Negotiation.
						To-day Captain Pearse, Commander of the British Sloop of War, Alcine, about 10 Days from Gibraltar, informed me that our differences were adjusted with the Emperor of Morocco; but could not tell on what Terms.  He says the advice was brought by Captn. Rodgers from Tangiers, the Day before he left Gibraltar and in consequence Captn. Rodgers was to sail for the United States the next Day.  Not understanding that Captain Rodgers had been to  Tangier, has made me somewhat doubtful of the correctness of the information altho’ it is rendered highly probable by Col: Lear’s letter and others from Cadiz and Malaga received since.  I sincerely hope it may be true.  If the information is correct it probably will be confirmed by Captn. Rodgers before this will reach Washington.  I have the pleasure to inclose you a Letter from Mr. Graham.  With the highest Consideration, I have the honor to be, Sir, Your most obedient humble Servant
					
						William Jarvis

					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
